department of the treasury internal_revenue_service washington d c tax exempt and government entities feb uniform issue list legend taxpayer a i bank f -sanoemem bank v _manemetaens dea aaa in letters dated date and date your authorized representative requested on your behalf a waiver of the 60-day roliover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a decided that she did not want to do business with bank v and asked that all her accounts be closed bank v issued a cashier's check on date in the amount of dollar_figure although the funds were from an individual_retirement_account ira this was not stated on the cashier's check that same day taxpayer a took the cashier's check and deposited it into an account at bank f on date taxpayer a indicated to bank f that she wanted dollar_figure of the dollar_figure which was deposited on date to be used to establish an ira in when the taxpayer a brought her information in for tax preparation it was discovered that the dollar_figure was not in an ira but had instead been deposited into a regular savings account until that time taxpayer a thought she had set up the rollover account correctly you represent that bank f will not permit a rollover of the ae funds without a ruling from the internal_revenue_service based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of the dollar_figure amount because the failure to waive such requirement would be a hardship and against wquity or good conscience code sec_408 provides in general that rules similar to the rules of sec_401 a shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers a code sec_408 provides that paragraph d shall not apply to any amount to the extent such amount is required to be distributed under subsection a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure fo waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a mistake on the part of bank f in not following the instructions of taxpayer a resulting in the failure of taxpayer a to roll over dollar_figure into an ira taxpayer a believed she had an ira until this error was detected by her certified_public_accountant in calendar_year while working on her tax_return therefore pursuant to code sec_408 the service hereby waives the day roflover requirement with respect to the dollar_figure received by taxpayer a during january of her bank v ira less amounts described below pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter to make a rollover_contribution of her dollar_figure of bank v ira less amounts described below to another ira or iras described in code sec_408 provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of code sec_408 the service notes that taxpayer a has attained age in this regard taxpayer a may not contribute as a rollover_contribution any amounts received from her bank v ira that would have constituted a required_distribution with respect to calendar_year and that would constitute a required_distribution for calendar_year ey no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this tetter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at please address all correspondence to se t-ep ra t3 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office led sincerely yours he sloan manager employee_plans technical group enclosures deleted copy of ruling fetter notice of intention to disclose
